NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shie et al. (US 8,575,578 Bl, cited by the applicants, hereinafter “Shie”).
Regarding Claim 1, Shie teaches an emitter package for a photoacoustic sensor (fig.1, “Abstract”), the emitter package comprising: a MEMS (col.3; lines 41-43: “the membrane 13 and the slim supporting beams 15 are made from a silicon wafer using microelectro-mechanical system (MEMS) technology”) infrared radiation source (fig.1; element 1) for emitting pulsed infrared radiation in a first wavelength range (col.3; lines 9-11 discloses that an electric resistor 14 formed on the top surface 131 of the membrane 13 for heating the membrane 13 for generating infrared radiation. This infrared radiation must have a wavelength range which one of ordinary skill in the art may call a first wavelength range), the MEMS infrared radiation source being arranged on a substrate (fig.1; element 11, col.3; lines 9-14), a rigid wall structure (fig.1; element 31) being arranged on the sides of the base/substrate of the housing and laterally surrounding a periphery of the MEMS infrared radiation source (shown in fig.1); a lid structure (fig.1; element 32) being attached to the rigid wall structure (shown in fig.1), the lid structure comprising a filter structure (fig.1; element 6) for filtering the infrared radiation emitted from the MEMS infrared radiation source and for providing a filtered infrared radiation in a reduced second wavelength range (col.3; lines 49-54).  
As to the limitation “a rigid wall structure being arranged on the substrate and laterally surrounding a periphery of the MEMS infrared radiation source,” the substrate/base 11 is on the bottom surface of the housing 31. Fig.1 shows and (col.3; lines 29-40) discloses that base 11 is on the bottom surface of the housing 31 through which the conductive leads 2 extend in the cavity 4. 
Shie does not explicitly teach that the rigid wall structure being arranged on the substrate and laterally surrounding a periphery of the MEMS infrared radiation source, instead Shie discloses the rigid wall structure being arranged on the sides of the base of the housing and laterally surrounding a periphery of the MEMS infrared radiation source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Shie to arrive at the instant invention because Shie’s base 11 attached to the housing base would equally perform as a substrate from which the rigid wall could be formed. 
Further, it has been held to be within the general skill of a worker in the art to make plural parts, in this instance the base of the housing 31 and the base 11, unitary, in this instance a common substrate, as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). Furthermore, it has been held that omission of an element (element 31) and its function in a combination (the base of the housing 31 and the base 11) where the remaining elements (making it a common base 11) perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963).

Regarding Claim 3, the emitter package of claim 1 is taught by Shie.
Shie further teaches that the lid structure is mounted on a portion of the rigid wall structure opposite the substrate such that the lid structure and the rigid wall structure together form a cavity (fig.1; element 4) in which the MEMS infrared radiation source is arranged (shown in fig.1).  

Regarding Claim 4, the emitter package of claim 1 is taught by Shie.
Shie further teaches that the rigid wall structure is non-transparent for the infrared radiation being emitted from the MEMS infrared radiation source (col.3; lines 24-25 teaches a can housing which is known as metal housing). 

Regarding Claim 7, the emitter package of claim 1 is taught by Shie.
Shie further teaches that the lid structure comprises a lid substrate, wherein the filter structure is provided on a first side of the lid substrate facing towards the MEMS infrared radiation source (shown in fig.1), and/or wherein an anti-reflective coating is provided on an opposite second side of the lid substrate facing away from the MEMS infrared radiation source.  

Regarding Claim 8, the emitter package of claim 7 is taught by Shie.
Shie does not explicitly teach that the lid substrate comprises or is made from silicon.  
However, Shie teaches the base is a silicon substrate made from a silicon wafer (col.3; lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Shie to arrive at the instant invention because silicone substrate is known in the art for being inexpensive and having tiny irregularities. Thus, one of ordinary skill in the art may have the lid substrate comprises or is made from silicon.

Regarding Claim 9, the emitter package of claim 7 is taught by Shie.
Shie does not explicitly teach that the filter structure partially covers the first side of the lid substrate leaving a lateral outer perimeter portion of the lid structure uncovered, wherein the lid structure is attached to the rigid wall structure at least at said uncovered lateral outer perimeter portion.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Shie to arrive at the instant invention because Shie’s filter 6 attached to the housing wall 31 would equally perform as the claimed structure. 
Further, Shie discloses the claimed invention except for the filter structure partially covers the first side of the lid substrate leaving a lateral outer perimeter portion of the lid structure uncovered, wherein the lid structure is attached to the rigid wall structure at least at said uncovered lateral outer perimeter portion. It would have been an obvious matter of design choice to have such structure, since applicant has not disclosed that limitation comprising covering partially solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure of Shie.

Regarding Claim 10, the emitter package of claim 7 is taught by Shie.
Shie does not explicitly teach that the lid structure comprises an overlapping portion at which the filter structure laterally overlaps with the rigid wall structure, and wherein the lid structure is attached to the rigid wall structure with at least one of its uncovered portion and at its overlapping portion.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Shie to arrive at the instant invention because Shie’s filter 6 attached to the housing wall 31 would equally perform as the claimed structure. 
Further, Shie discloses the claimed invention except for the lid structure comprises an overlapping portion at which the filter structure laterally overlaps with the rigid wall structure, and wherein the lid structure is attached to the rigid wall structure with at least one of its uncovered portion and at its overlapping portion. It would have been an obvious matter of design choice to have such structure, since applicant has not disclosed that limitation comprising covering partially solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure of Shie.

Regarding Claim 11, the emitter package of claim 10 is taught by Shie.
Shie discloses the claimed invention except for the overlapping portion comprises a lateral extension of 100 m or less at which the filter structure laterally overlaps with the rigid wall structure. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice to have a lateral extension of 100 m or less and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 12, the emitter package of claim 7 is taught by Shie.
Shie further teaches the filter structure comprises a plurality of layers (fig.1; elements 6,32) being deposited on a first side of the lid substrate (co.3; lines 49-51, Fig.1), and/or wherein the anti-reflective coating comprises a plurality of layers being deposited on a second side of the lid substrate.  

Regarding Claim 13, the emitter package of claim 1 is taught by Shie.
Shie discloses the claimed invention except for a distance between the lid structure and the MEMS infrared radiation source is at least 1 mm. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice to have a distance between the lid structure and the MEMS infrared radiation source is at least 1 mm and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 15, a photoacoustic sensor comprising an emitter package according to claim 1 is taught by Shie (“BACKGROUND OF THE INVENTION” discloses the invention is related to non-dispersive infrared (NDIR) gas detection. Thus, the emitter package of claim 1 could be used in the non-dispersive infrared (NDIR) gas detection assembly).

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shie as applied to claim 1 above, and further in view of Renaud-Bezot et al. (US 2018/0297834 A1, “Renaud-Bezot”).
Shie does not teach that the rigid wall structure comprises or is made from a liquid crystal polymer (LCP). 
However, Renaud-Bezot teaches the rigid wall structure comprises or is made from a liquid crystal polymer (LCP) ([0018] teaches at least one of the support structure and the cover structure comprises liquid crystal polymer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shie’s wall with the material of Renaud-Bezot since this is a known material used in MEMS package and this would provide electric insulation to the emitter package. 

Regarding Claim 5, the emitter package of claim 1 is taught by Shie.
Shie does not explicitly teach that the rigid wall structure comprises a recess structure being provided on a top wall portion facing away from the substrate, and wherein the lid structure is mounted inside said recess structure.  
However, Renaud-Bezot teaches the rigid wall structure comprises a recess structure being provided on a top wall portion facing away from the substrate, and wherein the lid structure is mounted inside said recess structure ([0026] a precursor structure of the support or cover structure with one or more recesses at positions in which the at least one electronic component is to be embedded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shie’s wall with the teaching of Renaud-Bezot regarding recess since this is a known structural feature used in MEMS package which would provide strength to the emitter package. 
Regarding Claim 6, the emitter package of claim 5 is taught by Shie in view of Renaud-Bezot.
Renaud-Bezot further teaches the recess structure comprises a standoff structure for preventing a lid attach adhesive from flowing laterally inwards towards the MEMS infrared radiation source [0026].
Shie in view of Renaud-Bezot discloses the structure except for “a distance between the top wall portion and the standoff structure is smaller than a distance between the top wall portion and a bottom portion of the recess structure.”
It would have been an obvious matter of design choice to have a distance between the top wall portion and the standoff structure is smaller than a distance between the top wall portion and a bottom portion of the recess structure, since applicant has not disclosed that such distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the invention of Shie in view of Renaud-Bezot. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shie as applied to claim 1 above, and further in view of IP.COM JOURNAL, IP.COM INC., WEST HENRIETTA, NY, US, ("Photoacoustic gas sensor device", 21 June 2019, XP013183524, cited by the applicants, hereinafter “IP Journal”).
Regarding Claim 14, the emitter package of claim 1 is taught by Shie.
Shie further discloses that the infrared optical filter 6 is provided on the window plate 32, is transmissible to predetennined wavelengths of the infrared radiation (which may vary based on the gas to be detected), and is substantially untransmissible to wavelengths other than the predetermined wavelengths of the infrared radiation (col.3; lines 49-54).
Shie does not explicitly teach that the second wavelength range corresponds to an absorption spectrum of a target medium to be photoacoustically detected.  
However IP Journal discloses a photoacoustic gas sensor device where the second wavelength range corresponds to an absorption spectrum of a target medium to be photoacoustically detected (“Disclosure of the Invention” discloses “that a large fraction of the electromagnetic radiation emitted by the electromagnetic radiation source is actually absorbed by the component, and preferably selectively absorbed only by the component of interest, and neither by other components of the gas nor by components of the device.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of IP Journal in the system of Shie since both the art are related to same field of endeavor. The first wavelength range of Shie corresponds to unfiltered spectrum. Shie further discloses that the predetennined wavelengths of the infrared radiation that pass through the filter may vary based on the gas to be detected. When the teaching of IP Journal’s teaching is incorporated, the second wavelength range corresponds to absorption spectrum of a target mediumor the component of interest to be photoacoustically detected.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Salzmann et al. (US 2022/0236230 A1) teaches a photoacoustic gas sensor device for deter-mining a value indicative of a presence or a concentration of a component in a gas comprises a substrate and a measurement cell body, the substrate and the measurement cell body defining a measurement cell enclosing a measurement volume. A reflective shield divides the measurement volume into a first volume and a second volume. An opening in the measurement cell is provided for a gas to enter the measurement volume. In the first volume and on a front side of the substrate are arranged: An electromagnetic radiation source for emitting electromagnetic radiation through an aperture in the reflective shield into the second volume; and a pressure transducer communicatively coupled to the second volume for measuring a sound wave generated by the component in response to an absorption of electromagnetic radiation by the component. At least a portion of a surface of the reflective shield facing the second volun1e is made of a material reflecting electromagnetic radiation [Abstract].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861